NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-3329


                                CRESENCIA T. MULI,

                                                             Petitioner,

                                           v.


                     MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent.



      Cresencia T. Muli, of Olongapo City, Philippines, pro se.

      Calvin M. Morrow, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With him on the brief were
B. Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General Counsel.

Appealed from: Merit Systems Protection Board
                         NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                          2007-3329


                                    CRESENCIA T. MULI,

                                                               Petitioner,

                                               v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                               Respondent.

              Petition for review of the Merit Systems Protection Board in
              SF0831070119-I-1.
                            ____________________________

                                 DECIDED: March 7, 2008
                             ____________________________


Before NEWMAN, MAYER and LOURIE, Circuit Judges.

PER CURIAM.
                                          DECISION

       Cresencia T. Muli appeals from the decision of the Merit Systems Protection

Board (the “Board”) dismissing Ms. Muli’s claim for lack of jurisdiction. Muli v. Office of

Personnel Mgmt., SF-0831-07-0119-I-1 (M.S.P.B. Aug. 27, 2007). Because Ms. Muli

fails to identify any reversible error, we affirm.

                                       BACKGROUND

       The petitioner’s deceased spouse, Melanio Muli, was employed by the United

States Navy in Subic Bay, Philippines for over forty years. Shortly after his retirement

on February 5, 1988, Mr. Muli applied for civil service retirement benefits with an
accompanying survivor annuity for the petitioner. Shortly thereafter, on May 9, 1988,

Mr. Muli passed away. Four months after his death, on September 26, 1988, the Office

of Personnel Management (“OPM”) issued an initial decision denying Mr. Muli’s

application, finding that he had never served in a position subject to the Civil Service

Retirement System (“CSRS”) and was therefore ineligible for retirement benefits.

       On September 17, 2003, fourteen years after OPM’s initial decision, the

petitioner applied to OPM for death benefits. In an initial decision issued February 23,

2004, OPM denied Ms. Muli survivor rights for the same reason that Mr Muli’s

retirement benefits request had been denied: Mr. Muli had never served in a position

subject to the CSRS. Ms. Muli then timely requested reconsideration and presented a

new argument, namely, that her husband had served in a CSRS-covered position from

1954 until 1958 and that a vested right to an annuity had accrued due to this service,

from which she was entitled to an annuity. On August 9, 2004, OPM issued a final

reconsideration decision affirming its denial of Ms. Muli’s application.

       Two years later, on August 15, 2006, Ms. Muli wrote a letter to OPM requesting

reconsideration of the final decision because she felt that the decision had not

addressed her former spouse’s federal employment. OPM responded with a letter on

October 6, 2006, explaining that a final decision had been issued on August 9, 2004,

and that any further review could only be by the Board, not OPM.

       Ms. Muli filed an appeal to the Board on November 8, 2006 in which she stated

that she was only appealing OPM’s 2006 letter’s refusal to reexamine OPM’s final

decision, not the final decision itself.    The Board issued an acknowledgment order

notifying Ms. Muli that her appeal appeared to be untimely, to which Ms. Muli reiterated



2007-3329
                                           -2-
her contention that she was not challenging the final decision, but rather OPM’s

decision not to revisit that decision. In an initial decision issued on March 15, 2007, the

administrative judge dismissed Ms. Muli’s appeal for lack of jurisdiction. The AJ found

that OPM’s August 9, 2004 reconsideration decision on Ms. Muli’s claim was also a

reconsideration of OPM’s 1988 initial decision regarding Mr. Muli’s annuity application.

Relying on Muyco v. Office of Personnel Management, 104 M.S.P.R. 557 (2007), the AJ

held that OPM’s 2006 letter did not constitute an appealable final decision within the

Board’s jurisdiction. The Board denied Ms. Muli’s petition for review for failure to show

a basis for review.

       Ms. Muli timely appealed to this court.     We have jurisdiction pursuant to 28

U.S.C. § 1295(a)(9).

                                      DISCUSSION

       The scope of our review in an appeal from a Board decision is limited. We can

only set aside the Board’s decision if it was “(1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence.” 5 U.S.C. § 7703(c) (2000); see Briggs v. Merit Sys. Prot. Bd.,

331 F.3d 1307, 1311 (Fed. Cir. 2003). Whether the Board has jurisdiction to adjudicate

a particular appeal is a question of law that we review de novo. Campion v. Merit Sys.

Prot. Bd., 326 F.3d 1210, 1213 (Fed. Cir. 2003). Ms. Muli, as the petitioner, has the

burden of establishing the Board’s jurisdiction by a preponderance of the evidence. See

id. at 1213-14.




2007-3329
                                        -3-
       On appeal, Ms. Muli disputes the Board’s interpretation of OPM’s 2006 letter.

She contends that the letter was a response to her new request for survivor benefits

and an invitation to bring her case before the Board. To support her contention, Ms.

Muli points to the letter’s reference to the August 9, 2004 final decision as well as a

copy of that decision attached to the letter.

       The government responds that the Board correctly interpreted the letter’s import

and that the letter was not an appealable decision. The government cites Munyo for the

proposition that a letter from OPM does not constitute an appealable final decision.

       We agree with the government. Ms. Muli’s interpretation of OPM’s 2006 letter is

refuted by the plain language of the letter itself:

       This is in response to your letter dated August 15, 2006, concerning your
       request for survivor annuity benefits under the Civil Service Retirement
       System.

       On August 9, 2004, the Office of Personnel Management issued a final
       decision (copy enclosed) regarding the matter. This decision also
       informed you of your right to appeal to the Merit Systems Protection Board
       (MSPB). You must contact MSPB directly regarding any review of our
       final decision. Any additional evidence you have to support your appeal
       should also be sent to the appropriate MSPB office.

       The language above makes clear that the purpose of OPM’s 2006 letter was to

indicate that she already had received a decision in the matter and that any further

appeal could only be brought to the Board.            There is no indication that this letter

represents any reconsideration or reevaluation of the August 9, 2004 decision. The fact

that that decision was referenced in the letter was simply a courtesy to remind Ms. Muli

of the earlier decision. The fact that OPM attached a copy of the decision to the letter

thus did not constitute a reevaluation of her appeal. Since the October 6 letter was not




2007-3329
                                          -4-
an appealable decision, Ms. Muli’s appeal was properly dismissed by the Board for lack

of jurisdiction.

       Accordingly, because Ms. Muli fails to identify any reversible error, we affirm.

       No Costs.




2007-3329
                                        -5-